          Case 1:15-cr-00165-DAD-BAM Document 109 Filed 03/23/21 Page 1 of 3


 1   MICHAEL W. BERDINELLA, SBN: 085038
     Law Office of Michael W. Berdinella
 2   726 West Barstow, Suite 100
     Fresno, CA 93704
 3   Phone: (559) 436-8000
     Fax: (559) 436-8900
 4
 5   Counsel for Defendant,
     Scott Allen Pieracci
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8                       FOR THE EASTERN DISTRICT OF CALIFORNIA
 9
10   UNITED STATES OF AMERICA,                           )    Case No.: 1:15-CR-00165-DAD-BAM
                                                         )
11                  Plaintiff,                           )    STIPULATION TO DELAY REPORTING
                                                         )    TO BUREAU OF PRISONS DUE TO
12          vs.                                          )    DEFENDANT’S COVID-19 AND HEALTH
                                                         )
13   SCOTT ALLEN PIERACCI,                               )    CONCERNS UNTIL JULY 7, 2021; ORDER
                                                         )
14                  Defendant.                           )
                                                         )
15
16
17
            TO: THE HON. DALE A. DROZD, JUDGE FOR THE UNITED STATES
18
     DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA
19
            In a Criminal Indictment filed June 25, 2015, Mr. Pieracci was charged with 16 Counts of
20
     Wire Fraud in violation of 18 U.S.C. §1343, extending from June 30, 2010 until November 11,
21
     2010. Mr. Pieracci pleaded guilty to Count 1 and Count 15 of the Superseding Indictment on
22
     October 4, 2019, and on February 26, 2020 was sentenced to 6 months on Count 1 and 6 months
23
     on Count 15, to be served concurrently for a total term of 6 months (with an additional 6 months
24
     to be served thereafter on home confinement). Mr. Pieracci was originally scheduled to report to
25
     the United States Marshal on April 22, 2020 to be transported to USP Atwater to serve his
26
     sentence. On November 13, 2020 and pursuant to Mr. Pieracci’s unopposed motion, this court
27
     signed an order continuing Mr. Pieracci’s Surrender date until March 31, 2021. (Dkt. 107) Mr.
28
     Pieracci by agreement with the government is making restitution payments of $75.00 per month.

                                     Pieracci Stipulation to Delay Reporting to BOP
                                                           - 1
           Case 1:15-cr-00165-DAD-BAM Document 109 Filed 03/23/21 Page 2 of 3


 1          The parties to the above action, through the undersigned counsel, stipulate to continue the
 2   March 31, 2021 surrender date of defendant Scott Allen Pieracci to the Bureau of Prisons to July
 3   6, 2021. The parties base this stipulation on good cause.
 4          1. Mr. Pieracci is ordered by this court to report to the United States Marshal by 2:00
 5   p.m. on March 31, 2021. Mr. Pieracci is 60 years old and is a Type II Diabetic. He is employed
 6   full time as the warehouse manager for Direct Appliance in Modesto, CA. His wife, parents,
 7   children and grandchildren all live in the Modesto and Northern California area. He has no prior
 8   criminal record nor any record of violence, and has adhered to all conditions of his supervised
 9   release since this case was first charged in June 2015.
10          2. The defense is collecting data regarding the extent people with pre-existing medical
11   conditions are especially “at Risk” and vulnerable to the Covid-19 Virus. The defense
12   maintains that Mr. Pieracci’s diabetes increases his chances to not only catch the Covid-19
13   Virus, but adversely impacts his ability to fight it off if he were to become infected with this
14   virus which currently has no cure. There may also be an underlying risk of exacerbated illness
15   and complications due to having Type II Diabetes. The defense further maintains that placing
16
     Mr. Pieracci in a small, controlled environment enhances his chance that he could become
17
     infected, and that delaying his entry into this environment not only protects him from the virus,
18
     but also protects the other inmates as The Defense believes that Mr. Pieracci may come into
19
     contact with the virus through everyday living and contact with surfaces which may have been
20
     exposed to the virus. The Defense believes that if given until July 6, 2021 for him to report to
21
     BOP at Herlong SCP, the danger of the virus may dissipate to the point that it is no longer a
22
     greater threat to Mr. Pieracci or anyone else physically close to him. Recent reports from
23
     President Biden’s website indicates that a vaccine is likely to first become publicly available to
24
     all adult citizens by May 2021.
25
26          3. For the above-stated reasons, the parties stipulate to continuing Mr. Pieracci’s

27   surrender date to the Bureau of Prisons from March 31, 2021 to July 6, 2021(by 2pm). The

28   parties further request the court to endorse this stipulation by way of formal order.



                                       Pieracci Stipulation to Delay Reporting to BOP
                                                             - 2
           Case 1:15-cr-00165-DAD-BAM Document 109 Filed 03/23/21 Page 3 of 3


 1
 2
 3    Dated: March 19, 2021
 4                                                                   /s/ Brian W. Enos
                                                                     Brian W. Enos
 5                                                                   Assistant United States Attorney
 6
 7    Dated: March 19, 2021                                          /s/ Michael W. Berdinella
 8                                                                   Michael W. Berdinella
                                                                     Counsel for Defendant
 9
                                                                     Scott Pieracci
10
11                                                    ORDER

12          THE COURT HEREBY ORDERS that the self-surrender date for defendant Scott Allen
13   Pieracci is continued from March 31, 2021 to July 7, 2021 at or before 2:00 p.m. at Herlong SCP
14   or any other institution designated by the Bureau of Prisons.
15
16   IT IS SO ORDERED.

17      Dated:     March 23, 2021
18                                                            UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28


                                      Pieracci Stipulation to Delay Reporting to BOP
                                                            - 3
